Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 1 of 8




                  EXHIBIT L
                   Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 2 of 8


From:
Sent: Friday, January 25, 2019 9:14 PM
To:
Cc:
Subject: RE: SOL Query: Media Articles not matched for two individuals in Screening Online



Hi
Okay, back to the articles.


So, again the article scores is based on the number of times the screen terms appears in the article together with the date of
the article. It is this combination that ultimately determines the scores.


The following is a more technical explanation of the scoring from the Adverse media guide (attached for reference):
Scoring: Each article returned via Adverse Media has a score attached to it. The score is based on a series of factors,
detailed below:
* The score is a % of the max score from the search, so the first score is always 100% where it's absolute score is a floating
point number greater than 0.
* The article is reciprocally aged, so at 2 years old its absolute score is 50% of its original score.
* The absolute score is computed by TF/IDF by Solr, that is frequency of the term in the document multiple by its inverse
frequency in the full set of documents.
In very basic terms, this score is based on the date of the article (ie: an article with a more recent date would have a higher
score) and the number of times the name appears in the article (ie: an article where the name appears 20 times would
score
I screened all three names at a minimum score threshold of “0” on my test group. As of today:


Patokh Chodiev – 98 total articles
ENRC article scores at 35

The scores depend on how often the name appears in comparison with other articles where the name may be mentioned
more times as well as the date of the article. Because all of the pools of articles (dates, name occurrence, etc) differ from
name to name, the scores for any given article vary.


Please let me know if that helps to clarify further

Best
          Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 3 of 8




From:
Sent: 25 January 2019 10:56
To:
Cc:
Subject: RE: SOL Query: Media Articles not matched for two individuals in Screening Online




Ok, so with this logic, if the number of other articles with higher scoring appears for this individual this is
less likely that our article would appear with the high score.
But here it is the other way around in the attached screenings – for                  there are 10 articles
each with a fairly high score, for                 and Patokh Chodiev there are only 2 and 4 – so my
understanding is the articles in question should appear for them as well with even higher score than for
                    .

Also when you consider screening                             the both articles scored 100 and 99
respectively also mention him only once, so how come the difference in the score is so high?

I do not follow how the logic of scoring was applied here and it will be really hard to explain it
further to       . Anyways, is it somehow possible to change the scoring for the article
manually on request to make it appear in the screening?
Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 4 of 8
Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 5 of 8
          Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 6 of 8




From:
Sent: 24-01-2019 6:09
To: grc.wc.support@thomsonreuters.com
Cc:
Subject: RE: SOL Query: Media Articles not matched for two individuals in Screening Online [ ]

 Hi,

 Thanks, I do understand how the scoring works, that is why I am surprised that screening for Patokh
 Chodiev and                    although done on the same date did not reveal the same articles. Note
 that for the articles mentioned the names of those individuals appeared the same amount of times
 within the article – only once. Shouldn’t this mean that the scoring would be the same?

 Given that the scoring should be the same the match should have appeared for Patokh Chodiev but it did
 not. Can you please assist further and explain what was the exact scoring on the articles for each of the
 three individuals?


 Note that we have been queried on this matter by our customer and they are awaiting our response.
Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 7 of 8
                    Case 1:21-mc-00423-AT Document 3-12 Filed 05/04/21 Page 8 of 8
ENRC wins right to appeal over SFO order to disclose documents
Source: Daily Telegraph (UK)
Date: 2017/10/12


Both articles contain information about the screened individual                              and Patokh Chodiev as well
however screening for those names did not reveal any such matches. Can you please explain why this happened? I can see
that for                        the screening was done on a different date so maybe the scoring threshold was not met?
But for Patokh Chodiev the date of the initial screening was the same so the article should appear.

See all links:
https://screening.complinet.com/investigation/name_details/summary_ongoing?guid=100000002241858654
https://screening.complinet.com/investigation/name_details/summary_ongoing?guid=100000002281168418
https://screening.complinet.com/investigation/name details/summary ongoing?guid=100000002241975263
